Citation Nr: 1518341	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral ankle sprains.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of left ankle fracture.

3.  Entitlement to service connection for left foot fusion.

4.   Whether the Veteran's income is excessive for the receipt of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to October 1973.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement (NOD) on February 2010.  The RO provided a statement of the case (SOC) for the bilateral ankle sprain, left ankle fracture, and left foot fusion on December 2010 and for the pension determination on April 2013.  The Veteran perfected his appeals with the timely submission of a VA Form 9 (Substantive Appeal) in January 2011 for the bilateral ankle sprain, left ankle fracture, and left foot fusion and in May 2013 for the pension determination.

On the Veteran's January 2011 VA Form 9, he had indicated a desire to have a Board hearing a local VA RO.  However, in a September 2014 correspondence, the Veteran elected to withdraw his request and proceed with adjudication before the Board.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2014).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.   In a final decision issued in December 1980, the RO denied the Veteran's claim of entitlement to service connection for bilateral ankle sprains.  The Veteran did not submit any additional evidence or intent to appeal the December 1980 decision and it became final in December 1981.  The Veteran then initiated a claim to reopen in July 2007.  The RO declined to reopen the claim in a January 2008 rating decision which was also confirmed and continued in an April 2008 rating decision.  The Veteran did not submit any additional evidence or intent to appeal the April 2008 decision and it became final in April 2009.  The Veteran filed the current claim to reopen in June 2009.

2.  Evidence added to the record since the final April 2008 rating decision in regard to bilateral ankle sprains is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Currently diagnosed bilateral ankle sprains are etiologically related to in-service bilateral ankle sprains as per the positive medical nexus opinions of record.

4.  In a final decision issued in April 2008, the RO denied the Veteran's claim of entitlement to service connection for left ankle fracture.  The Veteran did not submit any additional evidence or intent to appeal the April 2008 decision and it became final in April 2009.  The Veteran filed the current claim to reopen in June 2009.

5.  Evidence added to the record since the final April 2008 rating decision in regard to a left ankle fracture is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

6.  Currently diagnosed residuals of a left ankle fracture are etiologically related to in-service bilateral ankle sprains as per the positive medical nexus opinions of record.

7.  Currently diagnosed left foot fusion is etiologically related to in-service bilateral ankle sprains as per the positive medical nexus opinions of record.

8.  The Veteran's countable annual income, minus unreimbursed medical expenses, exceeds the maximum annual pension rate (MAPR) for pension benefits for the June 2009 to July 2010 annualization period.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral ankle sprains.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection for bilateral ankle sprains are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a left ankle fracture.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for service connection for residuals of a left ankle fracture are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5.  The criteria for service connection for a left foot fusion are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

6.  The criteria for entitlement to nonservice-connected pension benefits during the June 2009 to July 2010 annualization period are not met.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

In regard to the claims for bilateral ankle sprains, residuals of left ankle fracture, and left foot fusion, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

However, as to the issue of the Veteran's pension entitlement, a discussion of the duties to notify and assist is still necessary.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter issued in August 2010 VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit evidence relating to his income and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file as well as statements in regard to the Veteran's income.

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO has obtained and associated all available SSA records with the Veteran's claims file.

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as osteoarthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service. 38 
C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Board notes that the Veteran's diagnosed arthritis of the ankles are subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.309(a).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

Pension

Non-service-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to pension exists if, among other criteria, the veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2014).  The Veteran's appeal arises from the determination that his income exceeds the maximum annual disability pension limit.

The maximum annual rates of pension and death pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2014).  Effective December 1, 2008, the maximum annual rate of pension for a Veteran with no dependents was $11,830.  Five percent of this amount is $591 .Effective December 1, 2009, the maximum annual rate of pension for a Veteran with no dependents was $11,830.  Five percent of this amount is $591. The maximum annual rate was increased to $12,256, effective December 1, 2011; $12,465, effective December 1, 2012; $12,652, effective December 1, 2013; and $12,868, effective December 1, 2014.  See Veterans Benefits Administration Manual M21-1, Part I, Appendix B.

In determining annual income for payment of pension, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income received or anticipated on a one-time basis during a 12-month annualization period will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1)-(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) (2014).

The following shall be excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR. 38 C.F.R. § 3.272.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded and therefore is included as countable income.  38 C.F.R. § 3.272.  Exclusions from countable income include unreimbursed medical expenses that are in excess of five percent of the applicable MAPR and that have been paid within the 12-month annualization period regardless of when the indebtedness was incurred.  38 C.F.R. § 3.272(g).

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated. 38 C.F.R. § 3.271(a)(1).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable. 38 C.F.R. § 3.273(c). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his currently diagnosed bilateral ankle sprain residuals are the result of his in-service bilateral ankle sprains.

A review of the Veteran's service treatment records reveals that on January 1972, the Veteran injured his left foot and ankle playing football and was diagnosed with a sprain.  In June 1972 he sustained a right ankle injury that was diagnosed as a sprain.  In November 1972 and December 1972, the Veteran again injured his right ankle and was diagnosed with a sprain.  In August 1973, the Veteran was seen for complaints of bilateral ankle pain and diagnosed with recurrent ankle sprains.  On the Veteran's October 1973 separation examination, there were no complaints related to the ankles noted, as the Veteran only complained of swollen painful joints in the knees only.

A review of the Veteran's outpatient treatment records reveal that he has been treated for multiple bilateral ankle sprains and injuries to the left foot post-service.  In October 1980, the Veteran was treated for complaints of left foot pain and diagnosed with a history of foot injuries.  In April 1986, the Veteran injured his left ankle and was diagnosed with a sprain.  In 1996, the Veteran was seen on multiple occasions for complaints of bilateral pain in his ankles.  The Veteran was given x-rays and diagnosed with arthritis in the bilateral ankles, with the left worse than the right.  In December 1997, the Veteran was seen for complaints of left foot pain and diagnosed with a bony protrusion of the left ankle via x-ray.  In January 1998, in order to alleviate pain and instability, the Veteran received a triple arthrodesis to fuse the left ankle and foot.  In June 2007, the Veteran was seen for a left ankle fracture.  He was diagnosed with a fracture bimalleolar and dislocation.  Surgical repair was completed and left the Veteran with residuals of a left ankle fracture.  The Veteran has continued to receive treatment for his left foot and bilateral ankle throughout the appeals period.

In an April 2010 treatment note, the Veteran's orthopedic surgeon, Dr. J. O., noted that the Veteran had been treated in military service for recurrent ankle sprains.  She found that over the course of the next 26 years the Veteran had multiple sprains, resulting in arthritis in his left subtalar, talonavicular, and calcaneocuboid joints.  In 1998, he underwent triple arthrodesis because of increasing pain and disability from the sprains and subsequent post-traumatic arthritis.  She opined that the ongoing problems that the Veteran has had are undoubtedly the eventual sequelae of the multiple sprains he had during his military career.  It is not uncommon to have the symptoms develop many years after the initial injury.  

In a June 2010 letter from the Veteran's VA outpatient treatment provider, Dr. A. S., it was indicated that the Veteran had been receiving ongoing treatment for these conditions since 1998 at the VA Medical Center and from her, in particular, since 2006.  Dr. A. S. noted the Veteran's military medical history, with citation to specific entries showing treatment for bilateral ankle injuries.  Dr. A. S. noted that, in accordance with her medical expertise and medical knowledge, one ankle sprain increases the risk for recurrent ankle sprains.  Damage from these injuries does not tend to show up on x-rays until years later.  It was noted that the Veteran continues to have pain in both ankles, which limits his walking and other activities.   She, therefore, opined that it is more likely than not that his ankle problems, including  the resultant left foot fusion and left ankle fracture, started during his military service with recurrent sprains.

Analysis

Bilateral Ankle Sprains

New and Material

The Veteran initially filed a claim for service connection for bilateral ankle sprains in November 1980.  The evidence at the time of the adjudication of the Veteran's claim in a December 1980 rating decision consisted of the Veteran's statements; service treatment records, which showed treatment for recurrent bilateral sprains; and current treatment records showing treatment for recurrent bilateral sprains, but no discussion of etiology.  The December 1980 rating decision denied that claim on the basis that there was no evidence of a nexus.  The Veteran was notified on December 31, 1980.  He had until December 31, 1981 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until July 2007, almost 26 years after the deadline.  Therefore, the December 1980 rating decision became final.  

The RO declined to reopen the claim in a January 2008 rating decision which was also confirmed and continued in an April 2008 rating decision.  The evidence at the time of the adjudication of the Veteran's claim in a January 2008 and April 2008  rating decision consisted of the Veteran's statements; service treatment records, which showed treatment for recurrent bilateral sprains; and current treatment records showing treatment for recurrent bilateral sprains, but no discussion of etiology.  The Veteran was notified on April 8, 2008.  He had until April 8, 2009 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until June 2009, almost 2 months after the deadline.  Therefore, the December April 2008 rating decision became final. 

Since the April 2008 rating decision was finalized, the Veteran has submitted additional outpatient treatment records from 2010, to include opinions from his primary doctor and orthopedic surgeon, indicating that the Veteran's bilateral ankle sprain, left foot fusion, and left ankle fracture were all the result of the Veteran's initial in-service bilateral ankle sprains.  These treatment records are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus with the in-service bilateral ankle sprains that were previously unknown at the time of the April 2008 rating decision.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for bilateral ankle sprains is reopened.

Merits

Having reopened the Veteran's claim, the inquiry now turns to a consideration on the merits.  Based upon the evidence of record, the Board finds that the record evidence is in favor of the Veteran's claim of entitlement to service connection for bilateral ankle sprains, so the appeal is granted. 

The Veteran has current diagnoses of recurrent bilateral ankle sprains, as outpatient treatment records indicate that he has been continually treated for this condition since leaving military service and also during the applicable period of appeals, thus meeting the first element of service connection.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  The Veteran's service treatment records also show that the Veteran suffered from recurrent bilateral ankle sprains in military service, thus meeting the second element of service connection.  Id.  Therefore, the inquiry turns upon a finding of nexus between the two.  Id.

Here, the competent medical opinions of record, as seen in the April 2010 opinion from the Veteran's orthopedic surgeon and June 2010 opinion from the Veteran's physician both provided a positive etiology relating the Veteran's in-service bilateral ankle sprain to his current diagnoses of recurrent bilateral ankle sprains.  These opinions are competent because both physicians are doctors, one with a particular specialty in orthopedic surgery, and both with subjective knowledge of the Veteran as his treatment providers.  They are found to be credible and probative because the both took into account the Veteran's treatment history, to include his in-service treatment for recurrent bilateral ankle conditions as well as provided sufficient rationales with application of current accepted medical knowledge.  As there are no medical opinions of record noting any opposing findings, no further discussion of weight or balancing opinions is necessary.

The Board, therefore, finds that there is competent and credible favorable medical opinion evidence in favor of the claim.  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for bilateral ankle sprains is warranted. 

Left Ankle Fracture

New and Material

The Veteran initially filed a claim for service connection for the residuals of a left ankle fracture in July 2007.  The evidence at the time of the adjudication of the Veteran's claim in a January 2008 rating decision and April 2008 reconsideration rating decision consisted of the Veteran's statements, service treatment records, which showed treatment for recurrent bilateral sprains; and current treatment records showing treatment for a left ankle fracture in June 2007 and July 2007 with surgical intervention, but no discussion of etiology.  The January 2008 and April 2008 rating decisions denied that claim on the basis that there was no showing of etiology.  The Veteran was notified of the reconsideration on April 8, 2008.  He had until April 8, 2009 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until June 2009, almost 2 months after the deadline.  Therefore, the December April 2008 rating decision became final. 

Since the April 2008 rating decision was finalized, the Veteran has submitted additional outpatient treatment records from 2010, to include opinions from his primary doctor and orthopedic surgeon, indicating that the Veteran's bilateral ankle sprain, left foot fusion, and left ankle fracture were all the result of the Veteran's initial in-service bilateral ankle sprains.  These treatment records are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus with the in-service bilateral ankle sprains that were previously unknown at the time of the April 2008 rating decision.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection the residuals of a left ankle fracture is reopened.

Merits

Having reopened the Veteran's claim, the inquiry now turns to a consideration on the merits.  Based upon the evidence of record, the Board finds that the record evidence is in favor of the Veteran's claim of entitlement to service connection for the residuals of a left ankle fracture, so the appeal is granted. 

The Veteran has a current diagnosis of a left ankle fracture, as outpatient treatment records indicate that the Veteran was seen and treated for this condition in June 2007 and July 2007, as well as continually followed and noted to present, thus meeting the first element of service connection.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  The Veteran's service treatment records also show that the Veteran suffered from recurrent bilateral ankle sprains in military service, thus meeting the second element of service connection.  Id.  Therefore, the inquiry turns upon a finding of nexus between the two.  Id.

Here, the competent medical opinions of record, as seen in the April 2010 opinion from the Veteran's orthopedic surgeon and June 2010 opinion from the Veteran's physician both provided a positive etiology relating the Veteran's in-service bilateral ankle sprain to his current diagnosis of residuals of a left ankle fracture.  In particular, both of these opinions indicated that the Veteran's initial in-service sprains resulted in on-going conditions of pain and instability that affected the Veteran's abilities to stand and walk, thereby serving as a precursor to his ultimate left ankle facture.  These opinions are competent because both physicians are doctors, one with a particular specialty in orthopedic surgery, and both with subjective knowledge of the Veteran as his treatment providers.  They are found to be credible and probative because the both took into account the Veteran's treatment history, to include his in-service treatment for recurrent bilateral ankle conditions as well as provided sufficient rationales with application of current accepted medical knowledge.  As there are no medical opinions of record noting any opposing findings, no further discussion of weight or balancing opinions is necessary.

The Board, therefore, finds that there is competent and credible favorable medical opinion evidence in favor of the claim.  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for the residuals of a left ankle fracture is warranted. 




Left Foot Fusion

Based upon the evidence of record, the Board finds that the record evidence is in favor of the Veteran's claim of entitlement to service connection for a left foot fusion, so the appeal is granted. 

The Veteran has a current diagnosis of a left foot fusion, as outpatient treatment records indicate that he had a triple arthrodesis performed in January 1998 and this has been noted in treatment records from that time to present, thus meeting the first element of service connection.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  The Veteran's service treatment records also show that the Veteran suffered from recurrent bilateral ankle sprains in military service, thus meeting the second element of service connection.  Id.  Therefore, the inquiry turns upon a finding of nexus between the two.  Id.

Here, the competent medical opinions of record, as seen in the April 2010 opinion from the Veteran's orthopedic surgeon and June 2010 opinion from the Veteran's physician both provided a positive etiology relating the Veteran's in-service bilateral ankle sprain to his current diagnosis of a left foot fusion.  In particular, both of these opinions indicated that the Veteran's initial in-service sprains resulted in on-going conditions of pain and instability that affected the Veteran's abilities to stand and walk, thereby serving as a precursor to his left ankle protrusion and resultant left foot fusion to correct it. These opinions are competent because both physicians are doctors, one with a particular specialty in orthopedic surgery, and both with subjective knowledge of the Veteran as his treatment providers.  They are found to be credible and probative because the both took into account the Veteran's treatment history, to include his in-service treatment for recurrent bilateral ankle conditions as well as provided sufficient rationales with application of current accepted medical knowledge.  As there are no medical opinions of record noting any opposing findings, no further discussion of weight or balancing opinions is necessary.

The Board, therefore, finds that there is competent and credible favorable medical opinion evidence in favor of the claim.  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for left foot fusion is warranted. 

Pension

The appellant filed his claim for nonservice-connected pension benefits in June 2009.  Therefore, the Board must calculate his income for the initial 12 month annualization period after June 2009.  See 38 C.F.R. § 3.271(a). 

After thorough consideration of the evidence in the claims file, the Board concludes that the Veteran's annual countable income for the time in question is excessive for pension income limits. 

The record demonstrates that effective June 19, 2009, the Veteran received Social Security income of $1246.00 per month for an annual benefit of $14,952.00 as well as VA compensation at a rate of $376.00 per month for an annual benefit of $4,512.00.  As of December 1, 2009, the Veteran received Social Security income of $1245.50 per month for an annual benefit of $14,946.00, VA compensation at a rate of $376.00 per month for an annual benefit of $4,512.00, and a Social Security lump sum payment of $28,967.00.  Accordingly, the total annual income was $19,464.00 from June 19, 2009 and $48,425.00 from December 1, 2009.  The Veteran's unreimbursed medical expenses were reported in a VA Form 21-8416, Medical Expense Report as VA Medical Center monthly payment of $97.20 or $1,166.40 per year.  With unreimbursed medical expenses reported as $1,166.40 for 2009, the deduction for medical expenses for 2009 is $575.40 ($1,166.40 minus the 5 percent deductible of the MAPR of $591.00).  Therefore, the Veteran's annual countable income was the $17,727.00 ($1,246.00 per month and $376.00 per month for 6 months plus $1,245.50 per month and $376.00 per month for six months, and $14,483.50 (half of his lump sum payment of $28,967.00)) minus his medical expenses of $575.40, which equaled $17,151.60.  The MAPR effective June 19, 2009 and December 1, 2009 for a Veteran without a spouse or child was $11,830.00.  Thus, the Veteran's income from June 19, 2009 of $17,151.60 exceeded the MAPR.

The Board additionally notes that the Veteran has also argued that his annual income for the annualization period should be reduced on account of payments made for home assistance care.  According to the Veteran's Medical Expense Report, he made three payments of $1,150.00 on or after June 19, 2009, which totaled $3,450.00.  The Board notes that 38 C.F.R. § 3.272(g) allows for the exclusion of medical expenses from annual income for the purposes of pension.  Although this regulation does not speak directly to the issue, certain kinds of medical expenses have been determined to be allowable by VA.  See M21-1, Part V, Subpart iii, Chapter 1, Section G, 42(c).  In particular, "home health services" is listed and could be taken to include the description of services provided by the Veteran, which included helping with chores, providing general care, and transportation to medical appointments.  Id.  Granting the Veteran the widest latitude to include this as an excluded allowable unreimbursed medical expense would only serve to decrease the Veteran's annual income for the annualization period to $13,701.60 ($17,151.60 minus the $3,450.00).  This amount is still higher than the $11,830.00 MAPR threshold.  Therefore, the Veteran's income would still be excessive for the purposes of pension, even granting this greater leeway.

The Board is bound by the laws and regulations governing VA benefits.  As the Veteran's income for the applicable periods exceeded the amount authorized by governing statutory or regulatory authority during the pertinent annualization periods, the Board may not award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (stating that "payment of money from the [Federal] Treasury must be authorized by a statute" (quoting Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990)). 

Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the Veteran's annual countable income is excessive for purposes of nonservice-connected VA pension benefits during the applicable period, his appeal is denied.



ORDER

New and material evidence having been received; the claim of entitlement to service connection for bilateral ankle sprains is reopened; the appeal is granted to this extent.

Entitlement to service connection for bilateral ankle sprains is granted.

New and material evidence having been received; the claim of entitlement to service connection for residuals of left ankle fracture is reopened; the appeal is granted to this extent.

Entitlement to service connection for residuals of left ankle fracture is granted.

Entitlement to service connection for a left foot fusion is granted.

Due to excessive income, entitlement to nonservice-connected pension benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


